DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 09/12/2022, has been entered.
Claims 27-31 have been added.
Claims 1-31 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II and species HER2, SEQ ID NO: 15, and breast cancer in the reply filed on 09/12/2022 is acknowledged.
Claims 1-10, 17-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim.  
Claims 11-16 and 27-31 are currently under examination as they read on an isolated T cell comprising a nucleic acid molecule encoding a CAR wherein the expression of CBL and/or CBL-B is inhibited in said T cell.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
The present claims are drawn to a genus of T cells that have the function to bind an antigen via a chimeric antigen receptor while comprising an inactivated or deleted CBL/CBL-B gene.  The claims encompass a huge genus of different chimeric antigen receptors of different structures and functions and a genus of inhibitory siRNA or shRNA with various sequences that target the CBL/CBL-B gene.    
There is no art recognized correlation between the structure of antigen binding receptors and function as broadly claimed.  Certain antigen binding receptors for use in T cells are known that have antibodies or particular specificities or scFV antigen binding domain specific for certain specific tumor antigens, a transmembrane domain, and a signaling chain from CD3 in combination with certain costimulatory signaling domains, such as CD28 (see Cartellier et al., J Biomedicine and Biotechnology Vol 2010, Article ID 956304). However, as taught by Cartiellier, so far no general a priori rules can be defined for the functionally of any given binding moiety in the context of a chimeric antigen receptor and function depends on a multitude of factors (see page 4, in particular).  Additionally, the choice of the antigen target can impact antigen binding receptor functionality, and the perfect target surface antigen seems almost impossible to find (See Chicaybam et al., International Reviews of Immunology, 30:5-6, 294-311, 2011). 
The present claims broadly encompass antigen binding receptors of any structure, such as those including any antigen binding domain, to a huge genus of structurally different antigens including tumor antigens such as HER2.  Given the diversity of immunoglobulin sequences, this would encompass an essentially unlimited numbers of different sequences of the antigen binding domain.  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antigen binding domains encompassed by the claimed invention.
Similarly, the present claims (with the exception of claim 28) encompass a genus of nucleic acid molecules that is a siRNA or shRNA that have the function of deleting or inactivating the CBL/CBL-B gene in the T cells.  However, there is no correlation of structure (sequence) of these nucleic acid molecules and their ability to selectively delete or inactivate CBL/CBL-B gene.  The instant specification fails to provide a s disclosure of the critical structure or sequence required for the nucleic acid molecules to be selectively inhibitory to the CBL/CBL-B gene.  Accordingly, one of skill in the art would conclude that Applicant would not have been in possession of the genus of nucleic acid molecules that is a siRNA or shRNA as the inhibitor of CBL/CBL-B gene.
Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112. See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004). Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts." Ariad, 598 F.3d at 1352-3. Note the following Court Decisions regarding the written description of antibodies in the context of the current claims. Given the claimed broadly class of antibody binding domains, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibody binding domains to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). 
The instant specification discloses species of CAR that bind HER2 as well as shRNA (see, e.g., Figures 3 and 4).  However, these are not sufficiently representative of the genus of CAR and nucleic acid molecules encompassed by the claims for reasons stated above.  Thus, the instant specification does not disclose a representative number of species to support the broad genus of structurally and functionally different antigen binding receptors and target antigen combinations encompassed by the instant claims.   The application at best describes a roadmap for producing candidate antigen binding receptors, and then determining which actually function as claimed. See Novozymes A/S v. DuPont Nutrition Biosciences.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
	Applicant is invited to amend the claims by reciting the sequences of the anti-HER2 CAR and siRNA/shRNA in order to obviate this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16 and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al. (WO 2017120996 A1 (see English translation provided)) as evidenced by Nozawa et al. (Neurol Med Chir (Tokyo) 59, 89-97, 2019) that EGFRvIII is  a cancer cell surface antigen.
Yan et al. taught a T cell comprising a CAR that binds a tumor antigen EGFRvIII wherein the CBL-B gene of the T cell has been deleted or inactivated by a inhibitory shRNA (page 2, the inventors have proposed a nucleic acid molecule carrying a silent cellular immunological checkpoint and a nucleic acid molecule encoding a chimeric antigen receptor, and a transgenic lymphocyte formed by the introduction of the construct, encoded by the chimeric antigen receptor specifically binds to the antigen EGFRvIII; page 4, the lymphocyte immune checkpoint is independently selected from at least one of CTLA4, PD1, TIM3, BTLA, LAG3, IRAK-M, SOCS1, A20, CBL-B…CBL-B is an intracellular immune check point…silencing of the lymphocyte intracellular immune checkpoint is achieved by shRNA).  
Moreover, Yan taught a pharmaceutical composition comprising the T cell and a pharmaceutically acceptable carrier (page 14, the therapeutic composition of the embodiments of the invention provided to a patient is preferably applied to a biocompatible solution or an acceptable pharmaceutical carrier).  
Although Yan did not teach the CAR binds a tumor or cancer cell surface antigen, given that EGFRvIII is a tumor cell surface antigen as evidenced by Nozawa et al., Yan’s CAR T cell would bind to the cancer cell surface antigen (Abstract, Epidermal growth factor receptor variant III (EGFRvIII) is a tumor-specific cell surface antigen often expressed in glioblastoma and has drawn much attention as a possible therapeutic target).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (WO 2017120996 A1) in view of Whilding et al. (Immunotherapy 2015 7(3), 229-241).
The teachings of Yan have been discussed above (see supra).  Yan did not teach HER2 as the tumor antigen target of the CAR T cell.  However, it would have been obvious to one of ordinary skill in the art to make a HER2-targeting CAR T according to the method taught by Yan because both HER2 and EGFRvIII were well-known targets of CAR T cell therapy for treating glioblastoma and breast cancer before the effective filing date of the claimed invention (see, e.g., Whilding et al.; see entire document).  Given that Yan taught targeting EGFRvIII for treating glioblastoma, breast cancer and ovarian cancer, one of ordinary skill in the art would have been motivated to make a CAR T cell according to Yan that specifically target HER2 because HER2 is also the target of choice for these cancer as disclosed by Whilding et al. (see, e.g., Table 1).  Moreover, one of ordinary skill in the art would have reasonable expectation of success to make a HER2-targeting CAR T cell that has CBL-B gene silence because HER2-targeting CAR T cells and CBL-B silencing shRNA were available before the effective filing date of the claimed invention as taught by Whilding and Yan.  All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        October 21, 2022